Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Claims 1-17, 20-24 have been reviewed and are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-17, 20-24 are eligible under 35 U.S.C. 101. After reviewing the Applicant’s claimed limitations that are included in the pending claim language, as well as the disclosure, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. The claims do not recite any mathematical calculations, formulas or calculations, nor do they recite a mental process (the steps cannot be practically performed in the human mind), or any method of organizing human activity such as fundamental economic concepts or managing interactions between people.
Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. 

Park (WO2017014544A1) teaches a fully autonomous, semi-autonomous, or autonomous vehicle comprising a display screen exposed on the exterior of the vehicle/a plurality of self-driving sensors that obtain at least one sensed data used to determine a condition/determine the condition using the sensed data/the condition includes a first indication of a pedestrian. However, Park lacks providing an inventory database arranged to store a plurality of media/select between an inactive 

Dawson et al. (9147192) teaches providing an inventory database that stores a plurality of media/selecting between an inactive display mode and a media of the plurality of media based on the condition and display parameter(s)/display the media on the display screen when the selection module selects the media. However, Dawson lacks a fully autonomous, semi-autonomous, or autonomous vehicle comprising a display screen exposed on the exterior of the vehicle/a plurality of self-driving sensors that obtain at least one sensed data used to determine a condition/determine the condition using the sensed data/the condition includes a first indication of a pedestrian/ the condition including a current visibility condition/selecting between an inactive display mode and the first media based on the first media weight/selecting the inactive display mode when a weight of a number of display events falls below a threshold, the threshold being based on an energy condition/determining a brightness level for the display screen based on the display parameter(s), the condition, and the media.

Bergholz et al. (6151539) teaches the second condition including a current visibility condition. However, Bergholz lacks a fully autonomous, semi-autonomous, or autonomous vehicle comprising a display screen exposed on the exterior of the vehicle/a plurality of self-driving sensors that obtain at least one sensed data used to determine a condition/determine the condition using the sensed data/the condition includes a first indication of a pedestrian/ the condition including a current visibility condition/selecting between an inactive display mode and the first media based on the first media 

The closest Non-Patent Literature (NPL) is “Ad targeting to near by vehicles based on segments extracted from computer vision features”. It teaches a display screen exposed on the exterior of the vehicle/sensors that extract various features on near-by vehicles/providing targeted advertising on the display screen, based on the sensed data/detecting pedestrians. However, the NPL lacks a fully autonomous, semi-autonomous, or autonomous vehicle /a plurality of self-driving sensors that obtain at least one sensed data used to determine a condition/determine the condition using the sensed data by the self-driving sensors/ providing an inventory database arranged to store a plurality of media/select between an inactive display mode and a media of the plurality of media based on condition and display parameter(s)/display the media on the display screen when the media is selected/the condition including a current visibility condition/selecting between an inactive display mode and the first media based on the first media weight/selecting the inactive display mode when a weight of a number of display events falls below a threshold, the threshold being based on an energy condition/determining a brightness level for the display screen based on the display parameter(s), the condition, and the media.

When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available prior art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 



1/7/2021
/ALEXANDRU CIRNU/
Primary Patent Examiner, Art Unit 3622